Citation Nr: 1711615	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-13 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as due to in-service herbicide exposure or as secondary to a service-connected disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968, to include service in the Republic of Vietnam (Vietnam).

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for heart disease and for bilateral hearing loss.  In September 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in February 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010.

In June 2011, based on the addition of ischemic heart disease (IHD) to the list of diseases that are associated with exposure to "herbicide agents" during active military service (see 75 Fed. Reg. 53, 202 (Aug. 31, 2010)), the RO in Roanoke, Virginia, conducted a special review of the Veteran's claims file mandated by the United States District Court's orders in Nehmer v. U.S. Department of Veterans Affairs, and issued another rating decision.  In that rating decision, the RO confirmed and continued the previous denial of service connection for heart disease.  (Jurisdiction of the appeal remained with the RO in Louisville, Kentucky.)  In November 2011 and January 2012, supplemental SOCs (SSOCs) were issued, continuing the previous denials of service connection for heart disease and bilateral hearing loss.

In October 2012, the Board, inter alia, remanded the claims for service connection for heart disease and for bilateral hearing loss to the RO, via the Appeals Management Center (AMC) in Washington, D.C. for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny each  claims as reflected in a June 2013 SSOC), and returned these matters to the Board for further appellate consideration.

In March 2014, the Board, inter alia, remanded the claims for service connection for heart disease and for bilateral hearing loss to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After taking further action, the AOJ continued to deny these claims (as reflected in a December 2014 SSOC), and returned the matters to the Board for further appellate consideration.

The Veteran also appeals from a November 2013 rating decision in which the RO in Louisville, Kentucky denied the Veteran's claim for a TDIU.  In March 2014, the Veteran filed a NOD.  The RO issued a SOC in May 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2014.

In June 2014, the Veteran withdrew his request for a hearing before the Board.  See 38 C.F.R. § 20.704(e) (2016).

In April 2015, the Board, inter alia, remanded the claims for service connection for heart disease and for bilateral hearing loss, and the claim for a  TDIU, to the AOJ for further action, to include additional development of the evidence.  After taking further action, the AOJ returned the matters to the Board for further appellate consideration.

In February 2016, the Board again remanded the claims for service connection for heart disease and for bilateral hearing loss as well as for TDIU to the AOJ for further action, specifically for issuance of an SSOC.  In July 2016, a SSOC was issued, continuing the previous denials of these claims.

Parenthetically, the Board notes that this appeal originally included claims for a higher initial rating for anxiety disorder and for service connection for hypertension. However, the Board granted a higher initial rating for anxiety disorder in March 2014, and denied service connection for hypertension in April 2015.  Accordingly, those issues are no longer on appeal and will not be discussed herein.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

For reasons expressed below, the remaining claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Initially, the Board notes that in April 2014, prior to the transfer of the appeal to the Board in April 2015 and in February 2016, previously unconsidered and pertinent evidence to the Veteran's claim for service connection for heart disease was associated with the claims file (in Virtual VA)-an April 2014 VA heart examination report.  However, neither the December 2014 SSOC nor the July 2016 SSOC addresses this evidence, as required by regulation.  See 38 C.F.R. §§ 19.31, 19.37 (2016).  As such, this matter must be remanded for the AOJ to consider this evidence and for issuance of an SSOC reflecting such consideration.

The Board further finds that additional development of the claims is warranted.  

Regarding the claim for heart disease, the Veteran contends that his current heart disease is due to in-service herbicide exposure, or alternatively, due to his service-connected anxiety disorder.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that as the Veteran served in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides.  See 38 U.S.C.A. § 1116(f) (West 2014) and 38 C.F.R. § 3.307(a)(6)(iii) (2016).  Furthermore the diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This list includes  IHD, including coronary artery disease (CAD). See id.  A veteran with actual or presumed in-service exposure to herbicides may also establish service connection, on a direct basis,  upon a showing that a disease not listed in 38 C.F.R. § 3.309(e ) is, nonetheless, medically related to such exposure.  See  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994.

In this case, multiple opinions regarding the nature and etiology of the Veteran's heart disease are of record; however, as discussed more fully below, none provides a probative opinion that adequately resolves the claim.  As regards the January 2010 and February 2013 VA heart examinations (to include their respective March 2010 and May 2013 addendum opinions), in October 2012 and March 2014, the Board found that these examinations were inadequate, and they will therefore not be discussed further herein.

In April 2014, the Veteran underwent a VA heart examination, in which he was diagnosed with supraventricular arrhythmia (also characterized by the VA examiner as atrial fibrillation).  The VA examiner concluded that the Veteran's arrhythmia did not qualify within the generally accepted medical definition of IHD.  In this regard, the VA examiner reasoned that the Veteran's arrhythmia was idiopathic, and that his heart catheterization in 2006 was normal, as noted repeatedly in the office notes by his private cardiologist.  In addition, the VA examiner opined that the Veteran's heart disease was less likely than not incurred in or caused by service because it did not exist during military service and it was not associated with exposure to herbicides.  Moreover, he opined that the Veteran's arrhythmia was less likely than not proximately due to, the result of, or aggravated by the service-connected anxiety disorder because there was "absolutely no evidence in the medical literature of an association of [atrial fibrillation] with anxiety."

In November 2014, the Veteran underwent another VA examination, at which time he was diagnosed with supraventricular arrhythmia (also characterized by the VA examiner as atrial fibrillation).  The VA examiner concluded that the Veteran's arrhythmia did not qualify within the generally accepted medical definition of IHD.  However, the VA examiner also stated that "[t]his veteran does have coronary artery disease because EVERYONE over 50 does have some degree of CAD though not enough to cause IHD in most people" and that "[a]utopsies of deceased soldiers during WWII and Korea shocked the medical community when it was discovered that 18 or 19 year old service men had early CAD."  Additionally, the VA examiner opined that the Veteran's atrial fibrillation was not caused by, or result of, nor aggravated by his anxiety disorder because "[p]sychiatric disorders do not cause atrial fibrillation" and "[n]o scientific literature supports the connection between atrial fibrillation and psychiatric disorders."

In June 2010, the November 2014 VA examiner provided an addendum opinion.  In pertinent part, the VA examiner opined that the Veteran's minimal CAD was not caused by or a result of service.  In support of his opinion, he noted the following: the aging process does cause CAD; the aging process is hastened by various disease processes such as diabetes, tobacco smoking, sedentary lifestyle, hypertension and elevated cholesterol; autopsies of World War II and Korean War soldiers who had been killed in combat shocked the pathologist who found some CAD in soldiers as young as 18; every person in the Board has some degree of CAD; and the Veteran has a BMI of 35 and a sedentary lifestyle.  He further noted that "[w]hen a cardiologist records 'minimal coronary artery disease,' the implication is that there is not much there" and that "[t]he phraseology that the cardiologist used in the 2006 cath[eter] report are his words, not mine."  In addition, the VA examiner stated that IHD was symptomatic CAD.  He continued by indicating that the Veteran had non-symptomatic CAD, stating that the Veteran had no symptoms related to clogged coronary arteries.  The VA examiner then concluded that the Veteran did not have IHD at this point in time.

On this record, the Board finds that the VA medical opinions of record are inadequate to resolve the claim for heart disease, requiring further VA examination and clarification.  On the matter of presumptive service connection, while the VA examiners have provided opinion and rationale concluding that the Veteran's atrial fibrillation is not an IHD, it is still unclear whether the Veteran had a diagnosis of CAD at any time shortly prior to, at the time of, or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  While the Board appreciates the distinction being made by the November 2014 VA examiner concerning CAD that is considered to be an IHD and CAD that is not, the Board finds that the issue of whether the Veteran had a diagnosis of CAD at any time shortly prior to, at the time of, or during the pendency of the claim still remains unclear.  Moreover, the Board notes that CAD is a disease listed in 38 C.F.R. § 3.309(e), and as mentioned in the Board's April 2015 remand, that under 38 C.F.R. § 3.307(a)(6)(ii), CAD must have become manifest to a degree of 10 percent or more at any time after service.  

In this regard, a 10 percent rating for CAD is warranted for continuous medication required, or a workload of greater than seven metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope.  A 30 percent evaluation requires evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, or a workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope.  A 50 percent evaluation requires left ventricular dysfunction with an ejection fraction of 30 to 50 percent, more than one episode of acute congestive heart failure in the past year, or workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness or syncope.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).  The Board also notes that VA's Adjudication Manual instructs that a diagnosis of CAD must be documented by objective testing, noting that symptoms of chest pain alone are not sufficient to support a clinical diagnosis of CAD.  See VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 4, Sec. E(3)(c) (updated March 3, 2017).

In addition, on the matter of direct service connection, the April 2014 VA examiner provided no rationale for his conclusion that the Veteran's atrial fibrillation was less likely than not incurred in or caused by service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  He only provided a conclusory statement that the disease did not exist during his military service and was not associated with exposure to herbicides.  Moreover, on the matter of secondary service connection, both VA examiners likewise provided insufficient rationale for their conclusions that the Veteran's atrial fibrillation was not caused by, or result of, nor aggravated by his anxiety disorder, stating only that there was no evidence in the medical or scientific literature.

Based on the foregoing, the Board finds that on remand, the AOJ should arrange for the Veteran to undergo examination to obtain medical information to address these outstanding questions of diagnosis and nexus in connection with the heart disease claim.  .  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  See also; Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Accordingly, on remand, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate physician-preferably, a cardiologist.

Regarding the claim for bilateral hearing loss, the Board notes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In April 2015, the Board remanded the claim for bilateral hearing loss to the AOJ for additional development.  More specifically, the Board instructed the AOJ to obtain an addendum opinion from the VA examiner who conducted the June 2014 VA audiological examination (or another appropriate medical professional) addressing whether it was at least as likely as not that the Veteran's current bilateral hearing loss was causally related to service or any incident in service, including in-service exposure to acoustic trauma.  In relevant part, the Board further directed that the VA examiner discuss the fact that the Veteran's in-service acoustic trauma was found to be at least as likely as not the cause of his tinnitus (see June 2009 VA contracted audiological examination).

A review of the claims file reveals that an addendum opinion was obtained from another physician in June 2015 in response to the Board's April 2015 remand.  The physician providing the addendum opinion opined that the Veteran's bilateral hearing loss was less likely as not caused by or a result of his military service.  However, in providing this opinion, the physician did not discuss the fact that the Veteran's in-service acoustic trauma was found to be at least as likely as not the cause of his tinnitus, as directed by the Board's April 2015 remand.  Hence, as the AOJ failed to fully or substantially comply with the Board's remand directives, another remand of this matter is required.  See Stegall, 11 Vet. App. at 271.

In addition, the Board notes that the Veteran had an in-service audiological evaluation at separation in June 1968, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the VA examiner should consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological testing results  were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  

In the instant case, the Veteran's pure tone threshold readings as listed in his June 1968 separation examination report are as follows:

Pure tone Thresholds

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
10
0

5
Left Ear
5
0
10

30

After converting the readings to ISO units, the Veteran's pure tone threshold readings on his June 1968 separation examination report are as follows:

Pure tone Thresholds

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
20
10

10
Left Ear
20
10
20

35

Accordingly, on remand, the AOJ should arrange to obtain an addendum medical opinion from the medical professional who evaluated the Veteran in the October 2014 VA examination, or from another appropriate professional-p preferably, an audiologist or ear, nose and throat physician-based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

Regarding the claim for a TDIU, as any action with respect to the service connection claims being remanded could affect the claim, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the other claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As Board action on the claim for a TDIU would be premature, at this juncture, this matter is being remanded, as well.

While these matters are on remand and prior to arranging to obtain further medical examination and opinion, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Huntington, West Virginia, and that records from those facilities dated through March 2016 are associated with the file; however, more recent records may exist.  Notably, a January 2017 "Admission Report for SC Veterans" reflects the Veteran's hospital admission for near syncope during that month; however, records associated with that hospitalization are not of record.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Huntington VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since March 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2016) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Huntington VAMC all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since March 2016, to include medical records related to the January 2017 hospital admission.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to one or more of the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination for heart diseases by an appropriate physician-preferably, a cardiologist.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

All appropriate tests and studies (to particularly include metabolic equivalents (METs), as well as symptoms experienced upon diagnostic testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  If applicable, and to the extent possible, the Veteran's METs level due solely to coronary artery disease (CAD) should be assessed.

The examiner should render all appropriate findings responsive to the applicable criteria for evaluating CAD.

Based on a comprehensive review of the evidence of record, the examiner should identify any heart disease, present currently or present at any time pertinent to the January 2009 claim (even if currently asymptomatic, or resolved).

In addressing the above, the examiner is requested to specifically address whether the Veteran manifests CAD currently or manifested CAD at any time shortly prior to, at the time of, or during the pendency of the claim.  

Also, for any identified heart disease other than CAD, the examiner is requested to specifically address whether the disease is an ischemic heart disease (IHD).

Further, with  respect to each diagnosed heart disease other than CAD or IHD-the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disease:

(a) had its onset during service or is otherwise medically related to service (to particularly include presumed in-service herbicide exposure therein); or, if not

(b) was caused OR is or has been aggravated (worsened beyond the natural progression) by his service-connected anxiety disorder.  If aggravation is found, the examiner should attempt to quantify the additional disability resulting from aggravation, to include identifying, to the extent possible, the baseline level of disability prior to aggravation.  

In rendering the requested opinions, the examiner must consider and discuss all relevant medical evidence and lay assertions.  If lay assertions 

All examination findings/testing results, along with the complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  Also, after all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the VA examiner who conducted the June 2014 VA audiology examination an addendum opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from an appropriate physician-preferably, an audiologist-based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

Following a review of all the relevant evidence of record, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset in or is otherwise related to service.

If the examiner finds that the Veteran's current bilateral hearing loss is the result of any process not related to in-service acoustic trauma, he or she must explain why the current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a contributing factor to any current hearing loss.

In rendering the requested opinion, the physician must consider and discuss all relevant medical evidence and lay assertions-specifically including, the audiometric findings as noted in the report of the Veteran's June 1968 separation examination as converted from ASA units to ISO units; and the finding that the Veteran's in-service acoustic trauma was at least as likely as not related to his tinnitus in the June 2009 VA contracted audiological examination.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 271.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include the April 2014 VA heart examination report, as well as all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication), as well as and legal authority.

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



